DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a national stage entry of PCT/ES2018/070457 filed on June 27, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and thus all claims dependent upon claim 1 (claims 2-14) claim a compound having general formula (I) wherein R1 and R2 may be selected as an amino acid in its cationic form, preferably alanine, serine,…..or they may be an alkali metal or alkaline earth metal cations, in particular sodium or magnesium.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation an amino acid in its cationic form, and the claim also recites alanine, serine or arginine, a glycerol, choline or sphingomyelin group which is the narrower statement of the range/limitation. Claim 1 also recites the broad recitation alkali metal or alkaline earth metal cations, and the claim also recites sodium or magnesium which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In addition, the word "preferably" in claim 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Moreover, the phrase "in particular" in claim 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 and thus all claims dependent upon claim 1 (claims 2-14) are further indefinite because of the use of the word “possibly”.  The word possibly indicates that there is doubt or hesitancy and thus it is unclear if the limitations following possibly are required as compared to the use of the word “optionally” which clearly means that the limitations are not required but can be included if desired.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 of the instant application claims a pharmaceutical composition for use in the manufacture of an AMPK activator drug.  It is unclear if the claim is drawn to a process of manufacturing a drug, a process of using the drug or to the product itself.
Claim 14 of the instant application claims a pharmaceutical composition for use in the manufacture of a drug for the treatment and/or prevention of disorders and diseases.  It is unclear if the claim is drawn to a process of manufacturing a drug, a process of using the drug or to the product itself.
In the event that the claims are drawn to process claims, attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 of the instant application claims a pharmaceutical composition for use in the manufacture of an AMPK activator drug.  It is unclear if the claim is drawn to a process of manufacturing a drug, a process of using the drug or to the product itself.
Claim 14 of the instant application claims a pharmaceutical composition for use in the manufacture of a drug for the treatment and/or prevention of disorders and diseases.  It is unclear if the claim is drawn to a process of manufacturing a drug, a process of using the drug or to the product itself.
In the event that the claims are drawn to process claims, claims 13 and 14 are rejected under 35 U.S.C. 101 because the claims are directed to the use of a compound without any active, positive steps delimiting how this use is actually practiced as such the claims are not proper process claims under 35 U.S.C. 101.  In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (J. Med. Chem. 1996, 39, pages 1321-1330).
Claims 1, 10, 13 and 14 of the instant application claim a compound of general formula (I)
 
    PNG
    media_image1.png
    222
    174
    media_image1.png
    Greyscale
wherein R is a 5 or 6 membered aryl or heteroaryl group possibly substituted in a free position with one or more substituent such as -OH, or -CH3, and R1 and R2 are selected from H, a linear or branched (C1-C22) alkyl group, etc.
Alexander teaches compound 68 which is diisopropyl(4-adenine-9-yl-2,3,6-trideoxy-L-threo-hex-1-enopyranosyl)phosphonic acid 
    PNG
    media_image2.png
    157
    304
    media_image2.png
    Greyscale
 and compound 71 which is (4-adenine-9-yl-2,3,6-trideoxy-L-threo-hex-1-enopyranosyl)phosphonic acid  
    PNG
    media_image3.png
    130
    265
    media_image3.png
    Greyscale
(see pages 1324 and 1329).  Alexander further teaches that the compounds were tested in an in vitro assay for antiherpes activity (page 1325).  Alexander teaches preparing serial dilutions of the compounds in medium and thus teaches pharmaceutical compositions comprising the compounds and a pharmaceutically acceptable excipient (page 1329).
Thus Alexander anticipates compounds of formula (I) as well as compositions thereof wherein R is heteroaryl substituted with -CH3 and R1 and R2 are H or branched C1-C22 alkyl group.
In the event that claims 13 and 14 are drawn to product claims with an intended use, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus claims 13 and 14 are anticipated since the prior art teaches compounds of formula I and as such, said compounds disclosed in the prior art are inherently capable of being an AMPK activator drug or being used for the treatment and/or prevention of the disorders and diseases as claimed in claim 14 because "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, a rejection under 35 USC 102 is proper.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
Claims 1-14 are rejected.  No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM